 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   ALTON KING,                               1:20-cv-00024-DAD-GSA-PC
12                 Plaintiff,                  FINDINGS AND RECOMMENDATIONS,
                                               RECOMMENDING THAT THIS ACTION
13         vs.                                 PROCEED ONLY AGAINST DEFENDANTS
                                               WARDEN RAYTHEL FISHER, JR., AND
14   VALLEY STATE PRISON, et al.,              CULINARY STAFF MEMBER MOOSEBAUR
                                               FOR VIOLATION OF RLUIPA, VIOLATION OF
15               Defendants.                   THE FIRST AMENDMENT FREE EXERCISE
                                               CLAUSE, AND ADVERSE CONDITIONS OF
16                                             CONFINEMENT IN VIOLATION OF THE
                                               EIGHTH AMENDMENT; AGAINST
17                                             DEFENDANT WARDEN RAYTHEL FISHER,
                                               JR., FOR FAILURE TO PROTECT PLAINTIFF
18                                             IN VIOLATION OF THE EIGHTH
                                               AMENDMENT; AND THAT ALL OTHER
19                                             CLAIMS AND DEFENDANTS BE DISMISSED
20                                             OBJECTIONS, IF ANY, DUE IN 14 DAYS
21
            Plaintiff Alton King is a state prisoner proceeding pro se and in forma pauperis with this
22
     civil rights action pursuant to 42 U.S.C. § 1983. On December 26, 2019, fifteen plaintiffs,
23
     including Plaintiff Alton King, filed the Complaint commencing this action against Valley State
24
     Prison (VSP), et al., for subjecting them to adverse conditions of confinement in violation of the
25
     Eighth Amendment by serving substandard food in Kosher meals at VSP. (ECF No. 2.) On
26
     January 7, 2020, the court issued an order severing the fifteen plaintiffs’ claims and opening new
27
     cases for individual plaintiffs. (ECF No. 1.) Each of the fifteen plaintiffs was ordered to file an
28


                                                     1
 1   amended complaint in his own case within thirty days. (Id.) On February 13, 2020, Plaintiff
 2   filed the First Amended Complaint. (ECF No. 6.) 28 U.S.C. § 1915.
 3          The First Amended Complaint names as defendants Valley State Prison (VSP), CDCR,
 4   Raythel Fisher, Jr. (Warden, VSP), C. Hernandez (Food Manager, CFM1), Mohktar (Food
 5   Administrator), Moosebaur (Culinary Supervisory Cook), Correctional Officer Keene, Anguiano
 6   (Culinary Supervisory Cook), Lucero (Culinary Supervisory Cook), John Doe #1 (Headquarter
 7   Community Resource Manager), John Doe #2 (Associate Director of the Division of Adult
 8   Institutions), John Doe #3 (CDCR Departmental Food Administrator), Anderson (Inmate), and
 9   J. Knight (Appeals Examiner) (collectively, “Defendants”).
10          The court screened the First Amended Complaint and found that it states cognizable
11   claims against Defendants Warden Raythel Fisher, Jr., and Culinary Staff Member Moosebaur
12   for violation of RLUIPA, violation of the First Amendment Free Exercise Clause, and adverse
13   conditions of confinement in violation of the Eighth Amendment; against Defendant Warden
14   Raythel Fisher, Jr., for failure to protect Plaintiff in violation of the Eighth Amendment; but fails
15   to state any other cognizable claims against any of the Defendants. On April 13, 2021, the court
16   issued a screening order requiring Plaintiff to either (1) file a Second Amended Complaint, or (2)
17   notify the court that he is willing to proceed only with the claims found cognizable by the court.
18   (ECF No. 12.)
19          On May 18, 2021, Plaintiff notified the court that he is willing to proceed only with the
20   claims found cognizable by the court. (ECF No. 13.)
21          Based on the foregoing, it is HEREBY RECOMMENDED that:
22          1.       This action proceed only on Plaintiff’s claims against Defendants Warden Raythel
23                   Fisher, Jr., and Culinary Staff Member Moosebaur for violation of RLUIPA,
24                   violation of the First Amendment Free Exercise Clause, and adverse conditions
25                   of confinement in violation of the Eighth Amendment; against Defendant Warden
26                   Raythel Fisher, Jr., for failure to protect Plaintiff in violation of the Eighth
27                   Amendment;
28          2.       That all remaining claims and defendants be dismissed from this action;

                                                      2
 1          3.     Plaintiff’s claims for violation of the prison appeals process, verbal threats, state
 2                 law claims, and equal protection be dismissed from this action based on Plaintiff's
 3                 failure to state any claims upon which relief may be granted;
 4          4.     Defendants Valley State Prison (VSP), CDCR, C. Hernandez (Food Manager,
 5                 CFM1), Mohktar (Food Administrator), Correctional Officer Keene, Lucero
 6                 (Culinary Supervisory Cook), Culinary Staff member Anguiano, John Doe #1
 7                 (Headquarter Community Resource Manager), John Doe #2 (Associate Director
 8                 of the Division of Adult Institutions), John Doe #3 (CDCR Departmental Food
 9                 Administrator), Anderson (Inmate), and J. Knight (Appeals Examiner) be
10                 dismissed from this action based on Plaintiff’s failure to state any claims against
11                 them upon which relief may be granted; and
12          5.     This case be referred back to the Magistrate Judge for further proceedings,
13                 including initiation of service of process.
14          These Findings and Recommendations will be submitted to the United States District
15   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
16   fourteen (14) days after the date of service of these Findings and Recommendations, Plaintiff
17   may file written objections with the Court. The document should be captioned “Objections to
18   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
19   objections within the specified time may waive the right to appeal the District Court’s order.
20   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21
     IT IS SO ORDERED.
22

23      Dated:    May 23, 2021                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                     3
